PD-1236-15                                               PD-1236-15
                                                                     COURT OF CRIMINAL APPEALS
                                                                                     AUSTIN, TEXAS
                                                                   Transmitted 9/21/2015 12:00:00 AM
September 22, 2015                                                   Accepted 9/22/2015 12:53:31 PM
                                                                                      ABEL ACOSTA
                                 No. ___________                                              CLERK

                                      In the
                        COURT OF CRIMINAL APPEALS
                     ______________________________________

               On Appeal from the 268th Judicial District Court of
                           Fort Bend County, Texas
   Cause Number 08-DCR-048561; and the Opinion of the First Court of Appeals
        in Cause Number 01-14-00260-CR, Delivered September 15, 2015
                 ______________________________________

                         ARTHUR ALEXANDER OFFICE
                                       v.
                             THE STATE OF TEXAS
                     _____________________________________

              MOTION FOR EXTENSION OF TIME TO FILE
            PRO SE PETITION FOR DISCRETIONARY REVIEW
                    ______________________________

        TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL

 APPEALS:

        COMES NOW, Kristen Jernigan, the undersigned attorney of record for

 Arthur Alexander Office, the Appellant, herein, and files this Motion for Extension

 of Time to File Pro Se Petition for Discretionary Review. As set out below, the

 undersigned respectfully requests a thirty-day extension so that Appellant can file

 his Pro Se Petition for Discretionary Review.     In support of said motion, the

 undersigned would show the Court the following:

       1.    Appellant’s Petition for Discretionary Review is currently due in this
 case on October 15, 2015.
       2.    Appellant seeks an extension of thirty days in which to file his
Petition for Discretionary Review, making his Petition due on or before November
14, 2015.

       3.     The undersigned counsel will not be representing Appellant after the
filing of this motion. Appellant will now have to obtain and review the record in
order to prepare and file a pro se Petition for Discretionary Review. The
undersigned believes that there is insufficient time between now and October,
2015, to accomplish those goals. Appellant is currently confined in federal
custody in Philadelphia. Consequently, the undersigned respectfully requests that
the Court grant Appellant the additional time.

       4.     The undersigned has not filed any previous motions for extension of
time in this case.

       5.   For the reasons set forth above, the undersigned respectfully requests
that Appellant be granted an extension of thirty days so that his brief in this case
will now be due on November 14, 2015.

                                     PRAYER

           WHEREFORE, PREMISES CONSIDERED, the undersigned

respectfully requests that this Court grant this Motion for Extension of Time to File

Pro Se Petition for Discretionary Review.

                                             Respectfully submitted,



                                             _______/s/__Kristen Jernigan______
                                             KRISTEN JERNIGAN
                                             State Bar Number 90001898
                                             207 S. Austin Ave.
                                             Georgetown, Texas 78626
                                             (512) 904-0123
                                             (512) 931-3650 (fax)
                                             Kristen@txcrimapp.com
                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that a true and correct copy of the

foregoing Appellant’s Motion for Extension of Time has been mailed to the Fort

Bend County District Attorney’s Office, 301 Jackson Street, Richmond, Texas,

77469, on September 19, 2015.



                                    __/s/ Kristen Jernigan__________________
                                    Kristen Jernigan




                                      2